DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, 13, 15-17, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2005/0134308) in view of Tanaka (US Patent 5,790,862).

Okada was cited by Applicant on the Information Disclosure Statement received February 23, 2019.

As for claims 1, 3-5, 12, 13, 15-17, 20, 24, and 25, Okada discloses the invention substantially as claimed, including:

1. (Original) A computer-implemented method [paragraph 0004-0005, and 0014 disclosing a computer-implemented method, computer program product, and computer system] for instruction linkage comprising: determining a first function to be performed on a reconfigurable fabric, wherein the first function is performed on a first cluster within the reconfigurable fabric [abstract; paragraphs 0010, 0012, 0013, 0091, 0092, 0098; figs. 1, 6, 7, 10, and 11 – Okada discloses a reconfiguring circuits and links instructions from logic circuits (clusters such as ALUs) to other clusters].

Okada does not specifically disclose:
calculating a distance, within the reconfigurable fabric, from the first cluster to a second cluster that receives output from the first function on the first cluster; calculating a time duration for the output from the first function to travel to the second cluster through the reconfigurable fabric; and allocating a first set of instructions for the first function to the first cluster based on the distance and the time duration.  

Tanaka discloses assigning resources of processing elements (clusters) while calculating, determining, or evaluating both the time and distance between resources which utilize results from other resources [Col. 14, line 64 – col. 15, line 60].



Claims 28 and 29 are directed to a computer program product embodied in a non-transitory computer readable medium and a computer system which have correspondingly similar limitations as claim 1 and are also rejected for the reasons of rejection of claim 1 set forth supra.
3. (Original) The method of claim 1 further comprising allocating a second set of instructions for a second function to the second cluster based on the distance and the time duration [see as cited in claim 1, where Tanaka and/or Okada disclose the allocation of multi sets of instructions].  


4. (Original) The method of claim 3 further comprising orienting the first set of instructions with the second set of instructions [see Okada, paragraphs 0010-0013, 
5. (Original) The method of claim 4 wherein the orienting provides synchronization of the output from the first function to input arrival needs of the second function [see as cited in claim 4].  
 
12. (Original) The method of claim 3 wherein the allocating the first set of instructions and the allocating the second set of instructions accomplishes linking of the first function and the second function [see as cited in claim 4 – where instructions are allocated and linked at least by function and DFG].  
13. (Original) The method of claim 12 wherein the linking comprises symbolic linking [see as cited in claim 4 – where instructions are allocated and linked at least by function and DFG – note the DFG links clusters of execution units as representations as nodes in the graph (symbolically).  It is to be noted that there is no specific definitions of what symbolic is in the specification.  Therefore, normal meaning of the term is utilized for purposes of rejection.].  
15. (Original) The method of claim 3 wherein the first function and the second function are part of a data flow graph implemented in the reconfigurable fabric [see as cited in claim 4].  
16. (Original) The method of claim 3 wherein an instruction from the first set of instructions corresponds to a node in a data flow graph [see as cited in the rejection of claims 4 and 13].  

20. (Original) The method of claim 1 wherein the allocating the first set of instructions includes instructions facilitating passing data beyond a boundary of the reconfigurable fabric [fig. 1, - output memory; paragraph 0064].  
24. (Original) The method of claim 1 wherein the distance is a topological distance between clusters of the reconfigurable fabric [see as cited in the rejection of claim 1].  
25. (Original) The method of claim 1 wherein the time duration is a temporal distance between clusters of the reconfigurable fabric [see as cited in the rejection of claim 1].  
 
Claims 6, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2005/0134308) in view of Tanaka (US Patent 5,790,862) and further in view of Chen (US Patent 5,440,740).

Okada was cited by Applicant on the Information Disclosure Statement received February 23, 2019.

As for claims 6, 18, 19, and 21, Okada in view of Tanaka discloses the invention substantially as claimed, including the method of claim 1 as cited above in the rejection of claims 1, 3-5, 17, and 20 above.  Okada in view of Tanaka also discloses 18. (Original) The method of claim 17 wherein each of the smaller operations is performed on a processing element within the reconfigurable fabric [see as cited in claim 17] 

Okada in view of Tanaka does not specifically disclose:
6. (Original) The method of claim 5 wherein the orienting includes rotation of the first set of instructions within a circular buffer that controls the first cluster.  
 [claim 18] the processing element is controlled by a circular buffer.  
19. (Original) The method of claim 18 wherein the first set of instructions is loaded into the circular buffer.  
21. (Original) The method of claim 20 wherein the passing data includes direct memory access operations.  

Chen discloses:
6. (Original) orienting includes rotation of the first set of instructions within a circular buffer [col. 10, line 64 – col. 15, line 38].  
 [claim 18] the processing element is controlled by a circular buffer [col. 10, line 64 – col. 15, line 38].  
19. (Original) The method of claim 18 wherein the first set of instructions is loaded into the circular buffer [col. 10, line 64 – col. 15, line 38].  
21. (Original) The method of claim 20 wherein the passing data includes direct memory access operations [col. 10, line 64 – col. 15, line 44].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Okada in view of Tanaka and Chen because Okada in view of Tanaka and Chen are directed to the execution of .  

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2005/0134308) in view of Tanaka (US Patent 5,790,862) and further in view of Herreshoff (US 2018/0129967).

As for claims 26 and 27, Okada in view of Tanaka disclose the invention substantially as claimed, including the method of claim 1 including the reconfigurable fabric and data flow graph as cited above in the rejections of claims 1 and 16 above.

Okada in view of Tanaka do not specifically disclose:
26. (Original) The method of claim 1 wherein the reconfigurable fabric is configured to perform machine learning.  
27. (Original) The method of claim 26 wherein the machine learning that is performed implements a data flow graph.



It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Okada in view of Tanaka and Chen because Okada in view of Tanaka and Chen are directed to processes that utilize various processing elements that organize the flow of instructions and data between those elements, and one of ordinary skill in the art would have sought to improve the processing of instructions and data and utilize the processing element resources to accomplish a task such as through machine learning which could accomplish data processing in an efficient manner that uses less resources [see Chen, paragraph 0007].


Claims 2, 7-9, 11, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed including:
2. (Original) The method of claim 1 wherein the allocating the first set of instructions is accomplished using a satisfiability solver technique comprising constructing a set of mapping constraints and building a satisfiability model of the mapping constraints.  
7. (Original) The method of claim 3 wherein the allocating the first set of static

22. (Original) The method of claim 1 further comprising translating the first function into a set of instruction bits for a circular buffer within the first cluster.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 9, 2022